Electronically Filed
                                                         Supreme Court
                                                         SCWC-29452
                                                         12-MAR-2012
                                                         10:33 AM



                           NO. SCWC-29452

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        JEFFREY SCOTT MURPHY,
                   Petitioner/Plaintiff-Appellant,

                                vs.

   ROBERT E. LOVIN, dba LOVIN CONSTRUCTION, PROSERVICE HAWAII
         BUSINESS DEVELOPMENT CORPORATION, MIKE JUAREZ,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29452; CIV. NO. 06-01-170K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J. Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Plaintiff-Appellant’s application for writ

of certiorari filed on January 30, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 12, 2012.

Lawrence W. Cohn and            /s/ Mark E. Recktenwald
Robert D.S. Kim for
petitioner/plaintiff-           /s/ Paula A. Nakayama
appellant on the
application                     /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna